Citation Nr: 0200592	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  99-20 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran had active service from May 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana.  The appellant is the 
widow of the veteran, who died in January 1999.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In general, service connection may be granted for disability 
due to an injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001). Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2001).

In the instant case, the evidence of record reflects that the 
veteran died on January [redacted], 1999, at the age of 72 years.  
The Certificate of Death shows that the cause of death was 
myocardial infarction.  At the time of the veteran's death, 
he was not service-connected for any disability.  

In September 2001, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
contended that the veteran developed a heart condition during 
service which subsequently caused his death.  The appellant 
testified that during the veteran's period of active service, 
he had problems with his heart.  She stated that following 
the veteran's discharge, he continued to suffer from heart 
problems and complained of chest pain.  The appellant 
indicated that the veteran subsequently sought treatment from 
a private physician and that he was told that he had a 
"pressure problem."  According to the appellant, the 
private physician who had treated the veteran was deceased.  
The appellant reported that in the 1970's, the veteran sought 
treatment at the VA Medical Center (VAMC) in New Orleans for 
his chest pain.  She revealed that the veteran was given 
medication for high blood pressure and received subsequent 
follow-up treatment at the New Orleans VAMC.  She also 
reported the veteran had been in receipt of Social Security 
Administration benefits prior to his death.  It is unclear 
whether such benefits were based on disability or retirement.  
In a statement dated and received in November 1999, the 
appellant stated Dr. Sidney Antin had treated the veteran for 
high blood pressure prior to his beginning treatment at the 
VAMC in New Orleans.

The Board notes that the evidence of record includes 
outpatient treatment records from the New Orleans VAMC, from 
May to July 1987.  However, it appears that there should be 
additional records based on the appellant's testimony.  
Inasmuch as the VA is on notice of the existence of 
additional VA records, these records should be obtained prior 
to any further appellate review of this case.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see generally 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  As 
additional action by the RO may be helpful in either 
obtaining such putative records, or documenting information 
that the medical records cannot be obtained, further 
development in this regard is warranted.

The case is therefore REMANDED for the following actions:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied. 

2.  The RO should contact the Social 
Security Administration and request 
information as to whether the veteran ever 
made application for, and/or received, 
Social Security Administration disability 
benefits.  All clinical records associated 
with such application, determination 
and/or continuing award should be 
obtained.  

3.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for all 
VA and non-VA health care providers who 
had treated the veteran at any time 
following service, for a heart condition.  
With any necessary authorization from the 
appellant, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the appellant in response to 
this request, which have not been 
previously secured, to specifically 
include outpatient treatment records from 
the New Orleans VAMC from the 1970's, the 
caretaker of records of Dr. Sidney Antin, 
the George Kelley and Son Lumber Company 
affiliated doctor on Union Street, and the 
Ferncrest Nursing Home in New Orleans, 
including any terminal medical reports.  
The RO should inform the appellant of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified as amended at 38 U.S.C.A. 
§ 5103A (West Supp. 2001)).

4.  Thereafter, after undertaking any 
additional development deemed appropriate 
in addition to that requested above, the 
RO should readjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  No action by the appellant is 
required until she is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	U.R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




